Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Status
Applicant’s request for entry into the AFCP program 2.0 filed 9/07/2021 has been granted and the claim amendments filed 9/07/2021 have been considered under this pilot program.
Claim Status
Applicant’s request for entry of the amended claim set filed 9/07/2021 is acknowledged, but is denied. The proposed amendment to base claim 1, introducing the limitation "…wherein the first CAR comprises a spacer different from the spacer of the second CAR such that the first and second CAR do not form a heterodimer …" changes the scope and the breadth of the claim. 
The proposed claim amendments raise new issues and require further consideration and/or search. 
Therefore, proposed amendments to the claims have not been entered.
Claims 6-9, 13-16, 18-20, and 27 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 1, 5, 17, and 28 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 was filed after the mailing date of the final Office action on 5/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

MAINTAINED REJECTIONS
Claims 1 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013) in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638)

Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013), in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638), as applied to claim 1, in further view of Hyde et al., (US2014/0274801, filed 3/14/2013, prior art of record) and Junghans et al., (WO2010/085660, filed 1/22/2010, now US Patent 9,206,440, see IDS filed 2/21/2020)

Claim 28 stands rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al., (US2015/0023937, filed 7/18/2014, with priority to 61/847,957 filed 7/18/2013), in view of Bae et al., (Clin Cancer Res, 2005, 11:1629-1638), as applied to claim 1, in further view of Junghans et al., (WO2010/085660, filed 1/22/2010, now US Patent 9,206,440, see IDS filed 2/21/2020)

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/07/2021 are acknowledged.
Applicant argues that the amended claims require that the first CAR comprises a spacer different from the spacer of the second CAR such that the first and second CAR do not form a heterodimer, which is a limited the cited prior art does not teach.
Applicant's arguments have been fully considered but since they are directed to the amended claim that was not entered, they are considered moot.

However, in light of Applicant’s willingness to participate in the AFCP 2.0 program, the Examiner has been afforded up to two hours to search and considered the proposed claim amendments.
Upon entry of the proposed claim amendments, the prior 103 rejection would be withdrawn because the prior art of Valdes et al. is silent with respect to first CAR comprises a spacer different from the spacer of the second CAR such that the first and second CAR do not form a heterodimer.
Nevertheless, Applicant is directed to the work of Schonfled et al. (US 2013/0280285, filed 9/06/2011). This prior art is to be made of record and not relied upon, but is considered pertinent to Applicant's disclosure is the following manner: Schonfled discloses the use of an optimized linker (i.e., spacer) region in order to promote CAR-CAR homodimers (Abstract, [0189, 0203], see Example 1).  

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633